Title: From Alexander Hamilton to James McHenry, 2 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York October 2nd. 99
          
          In a letter from Col. Stevens I am informed that there is no white Cloth to be had for the purpose of woolen overalls for the of the soldiers—If there be not a sufficient supply of the article on hand it will be necessary to purchase Cloth of a different color as the season is at hand has arrived when woolen overalls are necessary to the troops—I wish to hear from you on this subject as soon as possible. Major Rivardi informs me that he has drawn on you for the expence of transporting a small body of troops from Oswego to Niagara—As the order for transportation was given by me I hope there will be no difficulty with respect to the discharge of the account. Major Rivardi likewise mentions to me that he has been at some expence in procuring loggs that were necessa wanted for some necessary certain repairs to the fort—I have to request that this will may be defrayed by the United States—
          With perfect respt
          
            From the frequent occurrence of items of expence in Major Rivardi, the letter of Major Rivardi I have directed him to send me a general plan designating the objets that will require expence and the sum necessary to the accomplishment of each object, in as that the they matter may be judged of him and such directions given as shall be thought advisable—
          
          Secretary of W—
        